DETAILED ACTION
	The instant application is a domestic application filed 25 June 2020, which is a continuation of 15/573,963 (now abandoned), which is a national stage entry of PCT/GB2017/051029, filed 12 April 2017, and claims foreign priority to GB1606622.7, filed 15 April 2016.
	Claims 1-31 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of “non-24-hour sleep wake disorder” (N24SWD) as a First species of Circadian Rhythm Disorder; “Circadian Time 4 to 8” as a Second species of Circadian Time; and “ST-1535” as a Third species of adenosine receptor modulator in the reply filed on 05 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Although the elected species are rejected under 35 U.S.C. §103(a) obviousness, to advance prosecution of this application, the Examiner has included a search of the species, of JNJ-40255293 and preladenant as a species of adenosine receptor modulator. Treating symptoms of N24SWD include treating daytime sleepiness. 

Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant claims have been analyzed in accordance with the methodology for determining adequacy of written description, per MPEP 2163, section II: Section II 1) For each claim, determine what the claim as a whole covers; section II 2) Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step; section II 3) Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed. 

The analysis includes the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art, and (6) predictability of the art 

For each claim, determine what the claim as a whole covers
Claims 1, 3 and 4 are directed towards the administration of a composition comprising at least one selective adenosine receptor modulator, wherein said composition modulates two or three, but not all of adenosine receptor subtypes A1, A2A, A2B and/or A3. 
The preamble of claim 1 is directed towards treating a circadian rhythm disorder or modulating a biological clock. 

The preamble of claim 4 is directed towards a method of realigning or adjusting a circadian rhythm. 
The instant Specification defines “circadian rhythm disorder” as including but not limited to:
jet-lag disorder or rapid time zone change syndrome, 
delayed sleep-phase disorder
advanced sleep-phase disorder
irregular sleep wake rhythmic disorder
non-24-hour sleep wake disorder 
shift-work disorder
The claims thus encompass a composition having any structure provided it functions as selective adenosine receptor modulators, wherein said composition modulates two or three, but not all of adenosine receptor subtypes A1, A2A, A2B and/or A3. 
Claims 9, 17 and 25 specify the modulator is “a small molecule, a peptide, a protein, an aptamer, a non-coding RNA, or an antibody or antibody fragment”.
Claims 10, 18 and 26 specify 12 small molecules illustrated in para [0086]-[0097].

Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step:
(1) Actual reduction to practice: As noted above, the Specification describes 12 small molecules (para [0086]-[0097] instant PGPub). The adenosine receptor that each of the 12 small molecules modulates is listed below, with the common name used for simplicity. These are listed in the order in which they appear in claims 10, 18 and 26: IB-Meca - A3 agonist, BAY-606583 – A2B agonist, CGS-21680 – A2A agonist, JNJ40255293 – A2A/A1 antagonist, Istradefylline – A2A antagonist, ZM241385 – A2A antagonist, 3 antagonist, Vipadenant – A2A antagonist, Preladenant – A2A antagonist, Tozadenant – A2A antagonist, ST-1532 – A2A antagonist, and ST4206 – A2A antagonist. 
JNJ40255293 is the only adenosine receptor modulator that has been identified in the specification as modulating two adenosine receptor subtypes. The other eleven identified modulators have been disclosed as only modulating one adenosine receptor subtype. Thus, except for JNJ40255293, one of ordinary skill in the art would need to combine at least two structurally distinct chemical compounds in order to practice the invention, that is to give a composition that modulates two or three, but not all of the adenosine receptor subtypes. 
Applicant has also disclosed that caffeine and CGS 15943 modulate all types of receptors and therefore lie outside the scope of the present invention (see para [0023]).
(2) Disclosure of drawings or structural chemical formulas: The chemical structures and IUPAC names and common names are provided in para [0086]-[0097] instant PGPub.  Some compounds share similar structural features, such as an adenine moiety (ST-1535, ST4206, IB-MECA, CGS21680), or a triazole moiety (vipadenant, preladenant). However, they do not all contain the same structural features. In addition, some compounds are not structurally similar to any others, e.g. tozadenant, JNJ40255293, BAY-606583 and Istradefylline. 
(3) Sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure:
The recitation “a composition comprising at least one selective adenosine receptor modulator, wherein said composition modulates two or three, but not all of adenosine receptor subtypes A1, A2A, A2B and/or A3” in claims 1, 3 and 4 establishes the modulator in question interacts with any one of the four receptors in question. From the Specification, Applicant has only established a single chemical compound 
As noted above, some of the disclosed chemical species have a structural feature in common. While others have no structural feature in common beyond being an organic small molecule with at least one aromatic moiety. It is not known how these molecules bind with the adenosine receptor subtypes, or how to predict whether a molecule will bind with one or more (but not all) of the adenosine receptor subtypes. This fact-finding is further complicated by the knowledge that one of ordinary skill most likely will need to mix and match multiple chemically distinct compounds in order to achieve the claimed function of modulating two or three but not all the receptor subtypes. 
Beyond the small molecules listed in claims 10, 18 and 26, Applicant discloses the modulators may be any small molecule, any peptide, any protein, any aptamer, a non-coding RNA, or an antibody or antibody fragment. However, there are no disclosed examples of a peptide, protein, aptamer, non-coding RNA, antibody or antibody fragment having the required function of modulating two or three, but not all adenosine receptor subtypes. 
While there is a substantial variation of compounds that are broadly encompassed in the claims (see claims 9, 17 and 25), there is not a substantial variation in the compounds reduced to practice. 
	
(5) Level of skill and knowledge in the art: 
The level of skill in the art was low with respect to predicting the binding affinity of a compound for an adenosine receptor subtype. While adenosine receptors are categorized into at least four subtypes, the skilled artisan would not have been able to extrapolate ligand/subtype binding to another receptor subtype using that same ligand.

(6) Predictability of the art/(4) Method of making the claimed invention:

III.	Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.
See MPEP 2163, II, A, 3(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”.
In the instant case, Applicant has disclosed twelve small organic molecules having at least one aromatic ring. However, there is still variation amongst the twelve molecules, and they do not all possess a common core. Furthermore, it is clear that at least two distinct chemical compounds are generally needed in order to achieve the claimed function. The requirement for at least two distinct chemical molecules makes it even more difficult to predict which compound and combination of compounds are capable of achieving the claimed function. 
The variation of the possible small compounds and macromolecules encompassed by the claimed genus is substantially greater than what has been disclosed. One of ordinary skill in the art would not be able to predict the structural features of a compound or composition that are necessary to achieve the claimed function of modulating two or three, but not all adenosine receptor subtypes. 
The Specification does not establish a structure-function relationship between the claimed adenosine modulators and the adenosine receptor subtypes which would allow one skilled in the art to extrapolate the result disclosed over the entire genus of modulators and receptor subtypes. 

 
Claim Rejections - 35 USC § 112, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 15-18 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a symptom of a non-24 hour sleep-wake disorder (the elected species), does not reasonably provide enablement for preventing or realigning the circadian rhythm in a subject having a non-24 hour sleep wake disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

The nature of the invention: The nature of the invention is the use of a dual-targeting selective  adenosine receptor modulator, such as JNJ40255293 which targets A2A and A1. Alternatively, use a combination of adenosine receptor modulators to target two or three but not all receptor subtypes A1, A2A, A2B and/or A3. The goal of administering these modulators is to either treat a circadian rhythm disorder/dysfunction, realign a circadian rhythm or adjust a circadian rhythm. 

The state of the prior art/The predictability or unpredictability of the art: 
According to the Specification, current therapies include bright light therapy and melatonin receptor agonists (para [0021]). In addition it is acknowledged the methods are not uniformly effective. Melatonin has not been demonstrated to have any effect in jet-lag in westward travel, advanced sleep phase syndrome and has mixed (i.e. unpredictable) outcomes with shift work disorder and non-24 hour sleep disorder. 
St. Hilaire et al. (Sleep Medicine, 2015, vol. 16, pp. 800-804, cited in PTO-892) disclose administering caffeine capsules daily at 10 am to three totally blind patients suffering from N24SWD (abstract). St. Hilaire et al. found that while caffeine was able to improve daytime alertness and thereby provide temporary symptomatic relief, it was not able to correct the underlying circadian disorder (abstract). St. Hilaire et al. disclose these patients had no light perception or no eyes (anophthalmic). 

The relative skill of those in the art: The relative skill of those in the art of treating N24SWD, particularly in blind individuals is low, given the lack of available treatments. As noted above, treatment with melatonin or melatonin receptor agonist, Tasimelteon (only FDA approved treatment) are the only known treatments and results have been variable. There are currently no N24SWD entrainment treatments with an adenosine receptor modulator. 

The breadth of the claims: The breadth of the claims includes treating subjects suffering from jet lag, shift workers, delayed sleep-phase disorder, advanced sleep-phase disorder, irregular sleep wake rhythmic disorder, N24SWD (including those in anophthalmic subjects) and disruptive circadian rhythms (para [0080]).
Treatment is defined as alleviating the symptoms or complications of a condition, disease or disorder (para [0108]). The term is also defined as including delaying the progression of the disease, as well as to prevent the condition. 
The breadth of claims 3 and 4 in particular are drawn towards realigning/adjusting the circadian rhythm of an individual with N24SWD, including those that are blind. 

The amount of direction or guidance presented: According to the Specification, the endogenous circadian rhythm in a totally blind subject runs slightly longer than 24 hours because they cannot perceive light (see para [0008] of the PGPub). The complete absence of detecting light/dark cycles run free of adjustment based on external signals and may require realignment. Under entrained conditions, CT0=ZT0=start of the light phase (around 6-7am), and is the onset of activity (para [0009]). The Specification also discloses light signals the dawn-dusk cycle, and ultimately transcription of Per genes (para [0011]). Those suffering from non-24 hour disorders and have a non-entrained drift may also suffer from adverse, metabolic, cognitive, and emotional consequences (para [0016]). 

The presence or absence of working examples: The Specification has only disclosed the effects of  JNJ40255293 on sleep-deprivation and jet-lag. Additional comparisons were provided against IB-MECA, caffeine (KW6002), CGS 15943, KW3902 and PSB0788 (compound not disclosed). These compounds were compared against one another as evidence that modulating two receptors was better than modulating only one (i.e. IB-MECA) or modulating all the receptors (i.e. caffeine). 

None of these examples demonstrate the modulators can realign or adjust a circadian rhythm of a subject having non-24 hour sleep wake disorder, or individuals that cannot perceive light. 

(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to first identify a compound/composition that modulates two or three, but not all adenosine receptor subtypes claimed, and that the composition can realign the circadian rhythm, and/or adjust a circadian rhythm, particularly in a subject having non-24 hour sleep wake disorder and is anopthlamic. 
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”



Claim Rejections - 35 USC § 112, indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein the adenosine receptor modulator or selective adenosine receptor modulator” in instant claim 26 lacks antecedent basis from claim 4, which only recites “selective adenosine receptor modulator”. Instant claim 25 also recites “adenosine receptor modulator” rather than “selective adenosine receptor modulator”. If claim 25 is amended to say “selective”, then claim 25 will be a duplicate of claim 17; and claim 26 (if amended to delete the “adenosine receptor modulator) would be a duplicate of claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-14, 19-22 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atack et al. (ACS Chem. Neurosci., 2014, vol. 5, pp. 1005-1019, cited in IDS submitted 25 June 2020).
Atack et al. disclose administering JNJ-40255293, a selective adenosine A2A/A1 antagonist in patients with Parkinson’s disease (title, abstract). Atack et al. found JNJ-40255293 dose-dependently enhanced a consolidated wake associated with a subsequent delayed compensatory sleep (minimum effective dose: 0.63 mg/kg p.o.), (abstract).
The recitation “treating a circadian rhythm disorder or modulating a biological clock comprising providing a subject” in instant claim 1 encompasses administering the composition to any subject. Treating herein includes alleviation of any symptoms. Here, the drug was found to have wake-promoting effects. Thus, Atack et al. disclose treating a symptom of N24SWD which broadly and reasonably includes daytime sleepiness. 
	Thus, the disclosure of Atack et al. anticipates claims 1-4 and 6-31 of the instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-14, 19-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over St. Hilaire et al. (cited above) in view of Atack et al. (cited above), Pinna et al. Pinna (Expert Opinion on Investigational Drugs, 2009, vol. 18, no. 11, pp. 1619-1631, cited in PTO-892) and van Diepen et al. Pinna (Expert Opinion on Investigational Drugs, 2009, vol. 18, no. 11, pp. 1619-1631, cited in PTO-892).
St. Hilaire et al. (Sleep Medicine, 2015, vol. 16, pp. 800-804, cited in PTO-892) teach administering caffeine capsules daily at 10 am to three totally blind patients suffering from N24SWD (abstract). St. Hilaire et al. found that while caffeine was able to improve daytime alertness and thereby provide temporary symptomatic relief, it was not able to correct the underlying circadian disorder (abstract). St. Hilaire et al. disclose these patients had no light perception or no eyes (anophthalmic). While St. Hilaire et al. teach 
St. Hilaire et al. do not expressly disclose administering ST-1535, JNJ-40255293, or preladenant to treat N24SWD in a subject. 
Atack et al. teach as discussed above. 
Pinna et al. teach ST-1535 and preladenant are adenosine A2A antagonists, and are currently in phase I and II clinical trials for evaluation of their efficacy in patients with Parkinson’s Disease (PD), (abstract). Pinna et al. teach preladenant was found to be effective in reducing the waking time spent in OFF state in patients with late stage of PD treated with L-DOPA. Pinna et al. teach ST-1535 has promising potential in experimental models of PD and a safe profile in clinical studies. Pinna et al. teach symptoms of PD include sleep disturbance (a non-motor symptom), (p.1619, first para). Pinna et al. teach ST-1535 also has affinity towards A1 (Table 1). Pinna et al. teach various doses of ST-1535 are being tested: 50, 100, 200, 300 and 450 mg (p.1626-1627, bridging paragraphs). 
Van Diepen et al. teach caffeine is an adenosine A1/A2A receptor antagonist, but that it is non-selective (p. 3505, first and p.3509, second para). Van Diepen et al. teach adenosine antagonists blocks the effect of sleep deprivation on light-induced phase shifts (abstract). Van Diepen et al. teach adenosine antagonists enhance phase shifts, and may provide a basis for boosting (re-)synchronization to an LD cycle (p.3509, first para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer ST-1535, JNJ-40255293, and preladenant to a subject to treat symptoms of N24SWD in a subject, and adjust a circadian rhythm.
Starting from St. Hilaire et al., one having ordinary skill in the art would have looked to the teachings Atack et al. because they both teach the use of an adenosine receptor antagonist to increase the alertness or promote wakefulness in a subject. The skilled artisan would have been motivated to 
The ordinary artisan would have also been motivated to administer ST-1535 and preladenant because they are also adenosine receptor antagonists that are known to effect the wake/sleep periods during the “off” time of patients with Parkinson’s Disease. The ordinary artisan would have had a reasonable expectation of success in treating symptoms of N24SWD because the symptoms of the disorder to be treated are the same as the symptoms treated by those same drugs in patients with PD (i.e. sleepiness and in need of a wake-promoting agent). 
One having ordinary skill in the art would have been motivated to administer the drugs at CT 6.75 (which lies within the range CT 4 to 8), because St. Hilaire et al. found it improved alertness/wakefulness when given at that time. 
The ordinary artisan would have had a reasonable expectation of success in adjusting a circadian rhythm because Van Diepen et al. teach adenosine antagonists blocks the effect of sleep deprivation on light-induced phase shifts which may provide a basis for boosting (re-)synchronization to an LD cycle.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623